Citation Nr: 0019234	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-15 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a gastrointestinal 
disorder, secondary to medication taken for service-connected 
left finger/hand disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1973 to August 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
depression, peptic ulcer, left shoulder disability, hearing 
loss, tinnitus, and for an increased rating for left 
finger/hand disability.  In March 1999, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  The veteran thereafter only appealed the issues of 
service connection for depression and peptic ulcer.  In a 
February 2000 rating decision, service connection for 
headaches, hypertension, and pseudofolliculitis barbae were 
denied.  The veteran also appealed those issues.  In a June 
2000 rating decision, service connection for post-traumatic 
stress disorder (PTSD) was denied.  In a June 2000 letter, 
the veteran was notified of this decision and of his 
procedural and appellate rights.  

The veteran had not appealed this determination.  In July 
2000, the veteran testified before a member of the Board 
sitting in Washington, D.C., via videoconference from the RO.  
The veteran's claim has been advanced on the Board's docket.  




FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any post-service diagnosis of headaches and service.

2.  The claim of service connection for depression is 
plausible.

3.  The claim of service connection for pseudofolliculitis 
barbae is plausible.

4.  The veteran's hypertension is etiologically related to 
service.  

5.  The veteran's peptic ulcer disease to include 
gastrointestinal bleeding was caused by non-steroidal anti- 
inflammatory drugs to include Motrin that the veteran was 
given for his service-connected left finger/hand disability.  


CONCLUSIONS OF LAW

1.  The claim of service connection for headaches is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for depression is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of service connection for pseudofolliculitis 
barbae is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§  3.303, 3.304 
(1999).

5.  Peptic ulcer disease to include gastrointestinal bleeding 
was incurred secondary to the medication the veteran was 
given for a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§  3.303, 3.304, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  In addition, where a veteran served 90 
days or more during a period of war or peacetime after 
December 31, 1946 and hypertension and/or a peptic ulcer 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of active duty, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d) (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (1999).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  


I.  Headaches, Depression, and Pseudofolliculitis Barbae

Headaches

In this case, the veteran contends that he has headaches, 
depression, and pseudofolliculitis barbae which originated 
during service.  In correspondence of record and during his 
personal hearing, the veteran presented various contentions 
discussed below.  Although he indicated that he would be 
submitting further evidence with regard to these issues, he 
did not.  

With regard to headaches, the veteran maintains that he began 
having headaches during basic training and was treated 
therein.  He asserts that he was hit on the head during 
active duty.  In addition, the veteran asserts that his head 
and face were injured when they were slammed into a metal 
cockpit, but he was discouraged from going on sick call.  The 
veteran contends that he was put on Parafon Forte and 
Tylenol.  Currently, the veteran contends that he has been 
treated at the Durham VA Medical Center and that his 
physician there has told him that his current headache 
disorder is related to service.  

With regard to depression, the veteran asserts that he 
suffered from depression during service and was told he had a 
chemical imbalance.  He was treated during service, but 
states that there is no record of some of this treatment.  He 
maintains that he has been on medication since 1976.  He 
relates that he was severely beaten during field exercises 
during service and experienced stressful experiences during 
combat training.  

With regard to pseudofolliculitis barbae, the veteran 
indicated that he was diagnosed as having this disability 
during service and still suffers from this disability.  He 
indicated that he is treated every 90 days for this 
disability at the Durham VA Medical Center.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) that absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
the duty to assist the veteran in developing facts pertinent 
to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his headaches, 
depression, and pseudofolliculitis barbae had their onset 
during service, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disabilities.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The medical records dated during active duty do not reflect 
that the veteran suffered a head injury during service.  The 
service medical records show that the veteran was seen in 
February 1975 for a migraine headache.  The Board does note 
that post-service, the veteran was involved in an automobile 
accident in September 1977 and hit his face on the dashboard.  
The medical records dated shortly after active duty also show 
that the veteran was treated on one occasion for a tension 
headache in September 1975.  He was treated for a frontal 
headache in May 1976.  Thereafter, the veteran was not 
treated for many years for complaints of headaches.  Most 
recently, VA records reflect that he complained of having a 
headache behind his left eye in August 1997.  There is no 
competent medical evidence of record relating any post-
service diagnosis of headaches to service.  

In sum, although the veteran was treated during service for a 
headache, he was not diagnosed as having a chronic disability 
at that time.  Moreover, there is no competent medical 
evidence showing that any post-service diagnosis of headaches 
is related to service despite the veteran's contentions 
otherwise.  Thus, as there is no competent medical evidence 
establishing a nexus between any post-service diagnoses of 
headaches and service, all of the criteria of Caluza have not 
been met.  As such, the claim for service connection for is 
not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


Depression and Pseudofolliculitis Barbae

With regard to depression, the medical records dated during 
active duty show that in 1974, the veteran was noted as 
having acute situational maladjustment.  He was not diagnosed 
as having depression.  After service, the medical records, 
first dated in 1979, show that the veteran has been treated 
for depression; however, depression was not at that time 
medically related to service.  It appears that the veteran's 
post-service diagnoses of depression have been consistently 
attributed to personal problems, such as those related to 
family and work.  

Currently, the veteran has been diagnosed as having PTSD and 
depression.  In a September 1999 VA evaluation, the veteran's 
military experiences were discussed in relation to his PTSD.  
However, the examiner indicated that he also met the criteria 
for a diagnosis of Major Depression.  The examiner did not 
clearly distinguish the two disabilities with regard to the 
etiology.  In January 2000, he was again examined by the VA.  
Again, his military experiences were discussed in relation to 
his PTSD.  However, the diagnoses of PTSD and Major 
Depression were listed under Axis I and "military trauma" 
was the only stressor listed under Axis IV.  

In addition, a friend of the veteran submitted a lay 
statement in which she indicated that the veteran appeared to 
be having emotional problems after his discharge from 
service.  Since she has not been shown to be capable of 
making medical conclusions, any statement regarding the 
etiology of his depression would not be probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran's 
mother also submitted a lay statement with regard to his 
PTSD.  She also addressed the veteran's emotional problems 
following his military service.  However, since she also has 
not been shown to be capable of making medical conclusions, 
any statement regarding the etiology of his psychiatric 
problems would not be probative.  Espiritu.  However, both 
lay individuals are capable to state that the veteran 
appeared to act differently to them after military service.  

The Board finds that the veteran's claim of service 
connection for depression is plausible due to the diagnoses 
as well as the uncertainty of the etiology thereof in the two 
most recent VA evaluations and in light of the lay evidence.  

With regard to pseudofolliculitis barbae, the service medical 
records do show that the veteran was diagnosed with this 
disability during service.  The veteran maintains that he has 
continuously had this problem since service.  Currently, the 
veteran's barber has verified that he has this disorder.  
Although his barber is not a medical expert per se, the Board 
concedes that in his area of employment, he has sufficient 
expertise to render the veteran's claim plausible.  

In sum, the Board finds that the veteran's claims of service 
connection for depression and pseudofolliculitis barbae are 
plausible and, are therefore well-grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  However, further development in compliance 
with the duty to assist is necessary and is addressed in the 
remand portion of the decision below.  


II.  Hypertension and Gastrointestinal Disorder

The Board finds the veteran's claims as to these issues to be 
well-grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that he has presented a 
plausible claim.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).

Hypertension

With regard to hypertension, the veteran's blood pressure 
reading was taken on a few occasions during service.  These 
readings are reflected in the service medical records: 
120/80, 110/84, 130/80, and 104/70 on discharge.  Following 
service discharge, the veteran's blood pressure reading was 
taken many times.  In May 1976, within one year of discharge, 
it was 120/92; in January 1977, it was 130/90; in March 1977, 
it was 140/100; and in August 1979, it was 160/120.  
Thereafter, the veteran was continuously and consistently 
noted to have elevated blood pressure readings; was diagnosed 
as having mild hypotension since service (in August 1989); 
and was placed on medication.  The veteran currently suffers 
from hypertension.  

The Board notes that although the veteran's hypertension was 
not shown to be 10 percent disabling within one year of 
service per the VA's Schedule for Rating Disabilities, the 
record does show that the veteran has consistently had 
elevated blood pressure readings since May 1976 and his 
diagnoses of hypertension have been attributed to having its 
onset since service by a VA examiner in the record, in August 
1989.  The Board has thoroughly reviewed the record and notes 
that the veteran's blood pressure reading was taken 
approximately, and at least, once a year since 1976 to the 
present time and the diastolic pressure has been 
predominantly 90 or above.  

As noted, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease is 
etiologically related to service.  38 C.F.R. 3.303(d) (1999).  
In light of the foregoing, the Board finds that hypertension 
was incurred during service.  Under the circumstances, the 
Board concludes that service connection is warranted for 
hypertension.  38 U.S.C.A.. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 304 (1999).


Gastrointestinal Disorder

With regard to a gastrointestinal disorder, the veteran was 
treated during service for gastroenteritis on two occasions.  
Following service, the veteran was placed on medication for 
orthopedic disorders of his right knee and left finger/hand.  
The disability of the left finger/hand is service-connected.  
In pertinent part, the veteran has taken Motrin for both of 
his orthopedic disabilities.  From 1985 to 1990, the veteran 
was placed on Motrin for his right knee disability.  From 
1991 onward, he was placed on Motrin for his left finger/hand 
disability.  In 1992 and 1993, it was noted that he had 
gastritis due to the Motrin and, in 1993, that he also had a 
peptic ulcer due to the Motrin.  The veteran was 
alternatively provided Ibuprofen.  

In October 1998, the veteran was afforded a VA stomach 
examination.  Physical examination revealed that the veteran 
had peptic ulcer disease with a history of gastrointestinal 
bleeding.  The examiner opine that the veteran's medication 
that he was prescribed for his left upper extremity 
disability, in particular Motrin, caused him to have bleeding 
and ulceration of the stomach.  

Although the veteran was provided non-steroidal anti- 
inflammatory drugs to include Motrin for his nonservice-
connected knee disability, it is clear that the veteran's 
peptic ulcer disease to include gastrointestinal bleeding was 
caused, at least in part, by non-steroidal anti- inflammatory 
drugs to include Motrin that the veteran was given for his 
service-connected left finger/hand disability.  Thus, the 
Board concludes that peptic ulcer disease to include 
gastrointestinal bleeding was incurred secondary to the 
medication the veteran was given for a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§  3.303, 3.304, 3.310 (1999).


ORDER

The appeal as to the issue of entitlement to service 
connection for headaches is denied as not well-grounded.

The appeal as to the issues of entitlement to service 
connection for depression and pseudofolliculitis barbae are 
well-grounded.

Entitlement to service connection for hypertension is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for peptic ulcer disease to 
include gastrointestinal bleeding is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

As noted, the issues of service connection for depression and 
pseudofolliculitis barbae are well-grounded, but require 
further development prior to appellate review.  

Although the veteran's claim of service connection for 
depression is plausible, the recent medical evidence is not 
entirely clear with regard to the etiology of the veteran's 
depression.  As such, the veteran should be afforded a VA 
psychiatric examination in order to establish the etiology 
and date of onset, if possible, of this disorder.  

In addition, the Board notes that the veteran was diagnosed 
with pseudofolliculitis barbae during service and has 
presented plausible evidence that he currently has this 
disorder and it has been continuous since service.  The Board 
finds that the veteran should be provided a VA examination in 
order to determine on a more definitive basis if the veteran 
currently has this disorder and it relationship, if any, to 
service.  In addition, as noted, the veteran maintains that 
he is treated every 90 days for this disorder at the Durham 
VA Medical Center.  The most recent records are not of record 
and should be obtained.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request and associate 
with the claims file all available recent 
VA medical records concerning the 
veteran's treatment for depression and 
pseudofolliculitis barbae, not already 
associated with the claims file, from the 
Durham VA Medical Center.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature, extent, and 
manifestations of the veteran's 
depression.  All indicated testing should 
be completed.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does or does not have 
depression as distinguished from any 
other psychiatric impairment.  The 
examiner should also opine as to whether 
it is as likely as not that the veteran's 
current depression originated during 
service.  The claims file, to include all 
evidence added to the record pursuant to 
this REMAND, should be made available to 
the examiner prior to the examination.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's alleged pseudofolliculitis 
barbae.  All indicated testing should be 
completed.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does or does not have 
pseudofolliculitis barbae.  The examiner 
should also opine as to whether it is as 
likely as not that the veteran's current 
pseudofolliculitis barbae originated 
during service.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  

4.  The RO should reconsider the 
veteran's claims of entitlement to 
service connection for depression and 
pseudofolliculitis barbae on the merits.  
When considering the claims on the 
merits, the RO should weigh the probative 
value of all of the evidence of record.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 



